Dismissed and Opinion Filed September 15, 2016.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00217-CV

      BRIDGET SKINNER, VICTOR WEBSTER AND ALL OTHER OCCUPANTS
          OF 3015 GOLDENROD DR. LANCASTER, TX 75134, Appellants
                                  V.
       WELLS FARGO BANK, NATIONAL ASSOCIATION AS TRUSTEE FOR
                OPTION ONE MORTGAGE LOAN TRUST 2007-1,
            ASSET-BACKED CERTIFICATES, SERIES 2007-1, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-00457-D

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                  Opinion by Justice Stoddart
       Before the Court is appellee’s September 1, 2016 motion to dismiss the appeal. In the

motion, appellee asks the Court to dismiss the appeal for want of prosecution. By postcard dated

August 20, 2016, we notified appellants the time for filing their brief had expired. We directed

appellants to file within ten days their brief and a motion for extension complying with Rules

10.1(a) and 10.5(b) of the Texas Rules of Appellate Procedure. We notified appellants that the

appeal would be dismissed if they failed to file their brief and an extension motion within the

time specified. See TEX. R. APP. P. 38.8(a)(1). To date, appellants have not filed their brief, an

extension motion, or otherwise corresponded with the Court regarding the status of this appeal.
       Accordingly, we GRANT appellee’s motion and we DISMISS this appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE
160217F.P05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

BRIDGET SKINNER, VICTOR WEBSTER                      On Appeal from the County Court at Law
AND ALL OTHER OCCUPANTS OF 3015                      No. 4, Dallas County, Texas
GOLDENROD DR. LANCASTER, TX                          Trial Court Cause No. CC-16-00457-D.
75134, Appellants                                    Opinion delivered by Justice Stoddart. Chief
                                                     Justice Wright and Justice Lang-Miers
No. 05-16-00217-CV        V.                         participating.

WELLS FARGO BANK, NATIONAL
ASSOCIATION AS TRUSTEE FOR
OPTION ONE MORTGAGE LOAN
TRUST 2007-1, ASSET-BACKED
CERTIFICATES, SERIES 2007-1, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellee WELLS FARGO BANK, NATIONAL ASSOCIATION
AS TRUSTEE FOR OPTION ONE MORTGAGE LOAN TRUST 2007-1, ASSET-BACKED
CERTIFICATES, SERIES 2007-1 recover its costs of this appeal from appellants BRIDGET
SKINNER, VICTOR WEBSTER AND ALL OTHER OCCUPANTS OF 3015 GOLDENROD
DR. LANCASTER, TX 75134.


Judgment entered this 15th day of September, 2016.




                                             –3–